                                                            /
'            Case 9:19-cv-80413-WPD Document 1 Entered on FLSD Docket 03/25/2019 Page 1 of 4

                             #',.
                                ;',J-l'
                                      slc/                       trp,/,?/-'
                                                                          /        sl
                                                                                    -
                                                                                    sasy               v.
                                                                                                        c.
                     /
                     t
                     #'
                     .


                      o
                      '(jj',g,( kt
                                 /s'r
                                    zy'(
                                       1.       #)yg5aj   9
                     (                          kjj
                                                  .o
                                                   jyF:
                                                      y
                                                      vyjjj                                  ..




                     )                                  ujx
                      ép/tz?/
                         i
                               , o--nff-Mc- :?
                                             7                                ,.     k




                 ,
                       pvoclz/,s'q?vewrcaor)c?c#-œf
                         5
                                                      ,éztr-
             I               gy/c /@?éoc///>  c.r
             z
             .
              rr             'k-,/s'zyzkc(t f-
                                             p/.j/#/2
                                                    pJ c,//'
                                                        .
                                                           /'so/'
                                                                /
                                                                z'
                                                                 ,
        zly
         /
          cy                      (
                                  JLJ</4T(/4j,.
                                              f..)
                                                 -/a/,5y:jj jzjypjosyjcyjy,
                                                                        )
        e.f?:                '                     $ -      -
    -



                                     (
                                     ,
                                                  e/:1,.
                                         /44 t? r I    #/t'
                                                          ) b,(/#,
                                                                 'c/;< tlyo
                             è)ê#'/,.
                                    ? tyk-t-cs/,zztzpsy n,/ /'
                                 ?.  /'
                                      .y.zlcp/z.Oc;.
                                  cs<zz ,/    -
                                                    lIz>///Js z/p
                             )                              r'
                                                            '                                . .

                             '

                             )
                              ?,cr.ri(,/r/
                                         /t
                                          ,s #.,co,
                                                  ,
                                                  , e
                                                    tj(
                                                      ,
                                                      .s
                                                       - s/
                                                          /,p/#
                                                              a
                                  ,.;    //'
                                           /ccomt
                                                ,Ir
                                                  ?/)1
                                                     ,é,/(c,))'
                                                              (s'.,'
                                                                   i,
                             1                                        j
                                                                      r ,     z
                                                                              j
                                                                              y
                                                                              ,    s
                                                                                   , yj
                             1
                             ;
                             ,                    -

                                                  -
                                                        )îe,j'5o/h /1zylj:gyr
                                                      7z.                   y yz,
                                                                                yxjy/jj
                                                                                      yj
                                                                                       ,
                                                                                       .
                             i.
                             '                    ,             .,
                             %
                             . v,.
                                 xzrpyys',
                                         vyl//,vvs .,. -.q+ut4jvojq.     'vyo            .


                             )
                             .
                             g                        %
                                                      p;,c.
                                                          y
                                                          7,.....                                  .


                             j
                             kzqJo,,
                                   t-hos-J./          a
                                                      Muo
                                                        et
                                                         u
                                                         n'ip.-- ;.u-puk
                             ve
                             ' sl&/,ïL'Ioaci.
                                     -       J-/.:Y//JReceyt<----
                                 l
                                 t
                                 i
                                 !
                                 @
                                 h
                                 ?
                                 j
                                 t
                                 -
                                 r
                                 ;
         Case 9:19-cv-80413-WPD
                h        1      Document 1 Entered on FLSD Docket 03/25/2019 Page 2 of 4

               #
               -




                   p-s-,p,s/,,

                   #'
                    /Jf?T% :#//tt-
                       -
                                 :-#: V-J#fT
                       àc/
                         ../, ce/'
                                 /p zc/ Xo /.
                                            0/ /tc //:c/-
    2
                                                               '               ,
                                   ..                  ,



          %
          .


         (?-
                   /,z-oo/.
                          1 ,s,#zz,t)/7r /,V z4t. :,a/     e                       .


    -)?,
    pl    .

                   /
                   7Iitlkzysah)   -vzv,t/o1,é,?c accw x;,cI-
tc,)j
-

    2.
    IJ(.'u         /Afz/-/'p/o(f'/'c: ë)rhL k,z,r-/- fiot-: /7,
                     ccc ?t,k/y  't
                                  bvy r
                                      -p/?z û;sysx.    ?p/sv-o-y-
                   /t6.
                      S(-s'/,v1,l'Jr c, -'
                                         /
                                         z/'/zv?
                                               ;zr,s/,y'a/zL,c
                   A/, ra.,/ aff,t,
                   ,
                           .
                                  r,àp/ 6/c,-
                                            /- af
                                                ,,t'i
                        Jy
                         , z-p,ey j<,f
                               ,
                                           z.J: (. -g,y
                                                      4ys
                                                        , y, ct
                       /'/
                         zz'/ go/?/-',)1
                                  Jpap,   ;csot,            ?/kJ'
                                                                ,'
                                                                 /
                                                                 ,
                                                                 y'
                                                                  #
                                                  :'
                                              )
                        z,prt,yz'
                                /
                                ,
                                /,),,t / 4/,#,L-,
                                                oss
                       Zf't,Tcy z-ogz/
                         ,z.
                           r/ /,> éosol/-/,?zt//'
         Case 9:19-cv-80413-WPD Document 1 Entered on FLSD Docket 03/25/2019 Page 3 of 4

                 ' -$
                 1  -,1.3,y
                          '/r,)'
                               c)
                               --      ,:,pt/
                                            .
                     , ?r),/,/'vrvxtyas
         #
)            #
                                    /-           z.         ,            ,, .
    '

# : l
                     f
                     #v?'/zb.cp/
                               'Y-ct:Igt-4//'
                                            :/<
     '


    ..ee'
                     //
                      ,,
                       ;,s/0)<:/-xogtz/:typ tw/s.                    ,



 oZ ' 4Vr
       - c?2.- ?a
                -r
                 J tgn/ t-/2,o  /-l'o
                                    -'.
j',( jy .?,- p ï&.-/?'
l                    /'
                      ys of. prk-/l
                                  dk-- y     ,
                                                                                            -

FdJf, k gcc(0ymt.jjoty jvggy.cgj  ..yyyg-cy s)y
                                             -



       41û641+6K/,,J/</.f,z,c/arc'
                                 ,//#t?
                                      p.
        It/t#-,J;fs,
                   yr
                    :,0+I,cr,cyA#/-cy'o/et-./
                                            .,k,
                                               .
                                               /,                                                   ,
                     ;                  ;,       ,,                                             ,       ,

            44Y 6,-z,e /'
                       ,,s/y'I
                             u,        :z<,t,?.,./,Jt/< /?r-l(
                               ;/,w #z-.                     1y.
                                                               g-
         ?3 / ?cwscz?
                 .
                 4
                       z,à',ioovmyy/t w,e/u,-,éa/sc tec?, a/#/z,'n              .
                                                      -,,
             .           ,'-                                    .,
                                                                 ,



                                               )',gy;j,,,zyt-,T?
                                        ,                                ,
                      s4f.tloiky oI1   ,t/
                                         '/L/cr                ,.
                                    ,                                           .   .....




                     -)s
                     '
                       / /7?csé': /4, z,/)/:êI czp ?/$       -2/
                                                               J,/
                                                                 '
                                                                 ,/?
                                                                   '
                                                                   Jl
                                             )

                     J,
                      ph:j
                         ?ztj,
                             /,//)'
                                  p/p//#///7pr,
                                              >'5
                                                            1


                          o
                           , ,  /Jo/, Zo5J-/
                         7s;t-
                             ,(4/1vl/-
                                     #os(,/
                                          rJ-
                                            3-.
                                              ?v/
                                                ///
                                    Nn'&on.=FLSD
Case 9:19-cv-80413-WPD Document 1 Entered      Q Docket 03/25/2019 Page 4 of 4
                                        'N A A3 w.
                                        '   m > -L--
                                        o b ,o.
                                                  .
                                                   =
                                          opm                    o v .
                                     *-
                                                  .
                                                      -
                                                             V 4             -


                                        Y 2 Nà N
                                          .
                                           .O                    < =
                                                             e: N
                                                                -.-
                                                  O& pu > .                           '.-

                                                  P
                        O                                                     %
                                V   o
                        1   .
                        '
                            < .O
                                    'v            Xj c
                                    v
                       G ,x X'
                       %     W %G      C'
                                        V
                                .
                       %        >
                                .s..'x <q
                                .


                       v                                    qî--
                       N y%          g %
                       rQ               o                   --
                        .
                          N                                                            f
                                                                                       *
                                                                                       r
                                                                                       !
                                                                                       .
                                                                                       ,t
                                                                                        x
                                                                                        >
                                                                                        *
                                                                                       tr
                                                                                         k
                                                                                        -i     '
                                                                                               ?r
                                                                 '   al                   =M
                                                                     -Q
                                                                     Bt                     '
                                                                     >*                   +R
                                                                                           .u
                                              ,                          >                7'
                                                                                           a
                                                                         y
                                                                         '
                                                                         Ya
                                                                          :               r
                                                                                          .-
                                                                                          1-
                                                                         z-                 é4x
                                                            'N           (
                                                                         Q
                                                                         â
                                                                         t
                                                                         <1                 (ul
                                                                                              .1
                                                                                               u
                                                                         =                   t)
                                                                         4.-;
                                                                            z-i             a,:'-
                                                                                                -
                                                                                              ...


                                                                         '>                 F-
                                                                                            (-..r
                                                                                                'r!
                                                                          ct
                                                                          .                    ç.U
                                                                                                 y.
                                                                                                 .%
                                                                         YI                    *
                                                                         O
                                                                         D
                                                                     c            'r
                                                                                   ,
                                                                                   .;'
                                                                                   .4 .
                                                                                      k
                                                                                      ..!k.:'l
                                                                                      )
                                                                                      .      kk
                                                            '.       o
                                                                     a
                                                                     >
                                                                                          11               '
                                                                                                           $
                                                                                                           ,
                                                                                                           '
                                                                                                           !
                                                      221 '                               &            )' Jj
                                                      2t                                              ., .j:
                                                      D                                                 j@'
                                                      (,
                                                      krl                     '''
                                                                               '                       11'
                                                                                                       ;
                                                      Q
                                                      o
                                                                              ''
                                                                               >                       (
                                                      :S                                    %9 :u %'
                                                                                                   1.
                                                                                          .*
                                                                                           r.   tb  3;>
                                                                                                   's. '$N
                                                                                                         .$
                                                                                                     . .   .
                                                                                                           j
                                                                     ,
                                                                     .                                 .       <.(
                                                                     h                                          h
                                                                     t                                     .    )
                                                                     .
                                                                                 .'          t      N n        .,
                                                                                                                .
                                                                                      .t
                                                                                       b
                                                                                       Jj.
                                                                                         t
                                                                                         .. aj
                                                                                      .      y .y y
                                                  z
                                                  ,                                          ? t' .
                                                                             t              .I
                                                                                             u    #.
                                                                              N. 'i4. Y AE îl. Y
